DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of propylene tacticity index ratio limits the terpolymer to be propylene-ethylene-diene only.  Therefore, the broad “C3-C40-olefin” in the limitation of “C3-C40-olefin-ethylene-diene” should be replaced with “propylene-ethylene-diene” in order to make logical sense, and claims 5 and 6 should cancelled accordingly.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsou et al. (US 2017/0233513).
	Tsou teaches various propylene-ethylene-diene terpolymer (EPDM), see Abstract:
		
    PNG
    media_image1.png
    149
    407
    media_image1.png
    Greyscale

	Tsou further demonstrates the preparation of EPDM in Examples 5-49 in the presence of a metallocene catalyst comprising a metallocene complex of bis(p-triethylsilylphenyl)methylene(cyclopentadienyl)(2,7-di-t-butylfluorenyl)hafnium dimethyl and a borate cocatalyst.  While Tsou’s EPDM’s meet the melt flow rate, crystallinity, and glass transition temperature limitations of the instant claims, Tsou does not expressly discloses the propylene tacticity index ratio, Mw/Mn, Mw, Mn, Mz and g’ of the instant claims.  The EPDM’s prepared in the above Examples is amorphous which is equivalent to the low isotacticity of the terpolymer chain, considering the similar glass transition temperature between Tsou’s EPDM and that of the instant claims, Tsou’s EPDM is expected to inherently meet the tacticity index limitation of the instant claims.  It is well established that olefin polymers prepared in the presence of metallocene catalyst conventionally have Mw/Mn in the range of  2-3 and substantially linear polymer chains which translates to g’ being 0.9 or great.  Since the molecular weight is correlated to the melt flow rate for similar polymer compositions (the lower the melt flow rate, the higher the molecular weight).  Considering the broad conventional ranges of the molecular weights of the instant claims and similarities of the melt flow rate between the EPDM of instant claims and Tsou’s EPDM, one would have expected Tsou’s EPDM to inherently meet the Mn, Mw, and Mz limitations of the instant claims.
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald,  205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763